This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 LOUIS MICHAEL ZAMORA,

 3          Worker-Appellant,

 4 v.                                                                            NO. 32,509

 5 BJ SERVICES/BAKER HUGHES,
 6 CRAWFORD & CO. AND PARTIES
 7 JOINDER,

 8          Employer-Appellees.


 9 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
10 Shanon S. Riley, Workers’ Compensation Judge

11 Louis Michael Zamora
12 Littleton, CO

13 Pro se Appellant

14   Hale and Dixon PC
15   Timothy S. Hale
16   Paulette J. Dixon
17   Albuquerque, NM

18 for Appellees
 1                            MEMORANDUM OPINION

 2 WECHSLER, Judge.

 3   {1}   Worker appeals the decision of the Workers Compensation Administration

 4 (WCA) denying his motion for reconsideration and thereby refusing to amend his

 5 compensation order. We proposed to affirm in a calendar notice. Rather than filing

 6 a memorandum in opposition as authorized by our Rules of Appellate Procedure,

 7 Worker has filed a document that appears to be a motion and proposed order, which

 8 does not address any of the discussion set out in our calendar notice. Due to Worker’s

 9 failure to provide any argument opposing the proposed summary affirmance, we

10 affirm for the reasons stated in the calendar notice.

11   {2}   We note in addition that the document filed by Worker, entitled “NOTICE OF

12 [DEFICIENCY] OF RECORD,” bears a Court of Appeals letterhead and concludes

13 with directory language (“IT IS THEREFORE ORDERED”) as well as a signature

14 line purporting to be for the signature of Chief Judge Roderick Kennedy. The

15 document ostensibly orders Employer, Employer’s counsel, the WCA Judge, WCA

16 Directors, and other individuals to take certain actions. We construe the document as

17 a proposed order submitted for this Court’s consideration. However, our Rules of

                                              2
1 Appellate Procedure do not provide for such a document. Should Worker have

2 occasion to submit any pleadings to this Court in the future, those filings shall be

3 limited to pleadings authorized by our Appellate Rules.

4   {3}    For the reasons discussed in this opinion and in our calendar notice, we affirm

5 the decision of the Workers’ Compensation Judge in this case and enter the above

6 order.

7   {4}    IT IS SO ORDERED.


8                                                 ________________________________
9                                                 JAMES J. WECHSLER, Judge

10 WE CONCUR:



11 ________________________________
12 JONATHAN B. SUTIN, Judge



13 ________________________________
14 LINDA M. VANZI, Judge




                                              3